Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20160134848) in view of Nagano (WO 2016/103418) and Matsuura (US 20140022645).

Regarding claim 1 Watanabe teach a head-up display apparatus (fig. 15) comprising: 
a projection optical system that projects ([0029] As illustrated in FIG. 1, the HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected) a virtual image of an image generated by an image generation device ([0030] The HUD 1 according to the embodiment is configured such that in the case where the passenger 7 visually recognizes the visual image projected to the screen 5 and reflected to the windshield 6, the passenger 7 visually recognizes the visual image projected to the screen 5 as a 
an object detection part that detects an object present in a detection region and detects a distance from the projection optical system to the object as a target distance ([0052] the CPU 31 determines whether or not another vehicle traveling in a different lane has interrupted ahead of the vehicle in the travel direction. Specifically, the distance from a vehicle ahead is detected by a distance measurement sensor at all times, and it is determined that another vehicle has interrupted in the case where the distance is varied to become shorter by a predetermined amount or more at a time also see [0054]); 
an image addition part (fig. 11, CPU) that adds a related-information image as a virtual image by the projection optical system (fig. 15, see [0068]) to the detected object at timing when the target distance substantially matches the projection distance ([0055] in S3 the CPU 31 determines whether or not the distance R acquired in S2 is equal to or less than 20 m. The distance as the criterion for determination performed in S3 is decided in accordance with the specifications of the HUD 1. Specifically, the distance may be the longest generation distance L2 at which the HUD 1 can generate the second virtual image 8B).

But does not expressly teach a projection distance change part that periodically changes a projection distance of a virtual image from the projection optical system; 
a first optical system that generates an intermediate image of the image, and a second optical system that converts the intermediate image into a virtual image.

and wherein the projection distance chance part moves in an optical axis direction any one of at least a part of the first optical system and the diffusion screen on which the intermediate image is formed, and changes a projection distance of the virtual image (Abstract: In an information displaying apparatus 1 for a vehicle that projects an image to a space in front of the vehicle, an output image processing unit 10 controls a focusing drive unit 12 on the basis of the type of object detected in front of the vehicle and the distance to the object and moves the position of a projection lens 22 to change a projection distance D of a projected image. In cases where the type of object is a vehicle in front 31 and where the distance S to the vehicle in front is less than a threshold SO, the projection distance D is set as the distance S to the vehicle in front 31 and a projection image 41 is displayed in a position in the vicinity of the vehicle in front. In cases where the type of object is an object of alert 32, the projection distance D is set as the distance Sa to the object of alert and an alert image 42 is displayed and in fig. 3).


Therefore it would have been obvious to one of the ordinary skilled in the art to combine Watanabe in light of Nagano so that it may include a projection distance change part that periodically changes a projection distance of a virtual image from the projection optical system;


Further Matsuura teach a first optical system (fig. 2, 111c) that generates an intermediate image of the image ([0025] intermediate image generated by the lens array 111c), and a second optical system (fig. 2, 111d)  that converts the intermediate image into a virtual image (fig. 2, fig. 1 [0025] [0035]).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Watanabe in light of Matsuura so that it may include a first optical system that generates an intermediate image of the image, and a second optical system that converts the intermediate image into a virtual image.

The motivation is to provide a head-up display device capable of improving light irradiation efficiency toward an eye box, suppressing the amount of brightness change for a display image affected by a movement of a viewpoint, and achieving desirable light distribution angle properties.

Claim 2 is canceled.


Regarding claim 3 Watanabe in view of Nagano teach wherein the projection distance change part changes the projection distance of the virtual image by moving the 

Regarding claim 4 Watanabe in view of Nagano teach wherein the projection distance change part continuously changes the projection distance (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3).
Regarding claim 5 Watanabe in view of Nagano teach herein the projection distance change part changes the projection distance in stages (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3 also fig. 8, fig. 10, fig. 2).

Regarding claim 6 Watanabe in view of Nagano teach wherein the object detection part detects a movable body and a human as the object (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3, see human 32).
Regarding claim 7 Watanabe in view of Nagano teach wherein the object detection part includes a three-dimensional measurement instrument (Watanabe:[0052]).

Regarding claim 8 Watanabe teach wherein the related-information image is a framework surrounding the object or an index adjacent to the object (fig. 15).

Regarding claim 9 Watanabe in view of Nagano teach wherein the projection distance change part continuously changes the projection distance (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3).

Regarding claim 10 Watanabe in view of Nagano teach wherein the projection distance change part changes the projection distance in stages (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3 also fig. 8, fig. 10, fig. 2).

Regarding claim 11 Watanabe in view of Nagano teach wherein the object detection part detects a movable body and a human as the object (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3, see human 32).

Regarding claim 12 Watanabe teach wherein the related-information image is a framework surrounding the object or an index adjacent to the object (fig. 15).

Regarding claim 13 Watanabe in view of Nagano teach wherein the projection distance change part continuously changes the projection distance (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3).

Regarding claim 14 Watanabe in view of Nagano teach wherein the projection distance change part changes the projection distance in stages (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3 also fig. 8, fig. 10, fig. 2).

Regarding claim 15 Watanabe in view of Nagano teach wherein the object detection part detects a movable body and a human as the object (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3, see human 32).

Regarding claim 16 Watanabe teach wherein the related-information image is a framework surrounding the object or an index adjacent to the object (fig. 15).
Regarding claim 17 Watanabe in view of Nagano teach wherein the object detection part detects a movable body and a human as the object (Nagano: Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3, see human 32).

Regarding claim 18 Watanabe teach wherein the related-information image is a framework surrounding the object or an index adjacent to the object (fig. 15).

Regarding claim 19 Watanabe in view of Nagano teach wherein the object detection part detects a movable body and a human as the object (Nagano: Abstract: 

Regarding claim 20 Watanabe teach wherein the related-information image is a framework surrounding the object or an index adjacent to the object (fig. 15).

Regarding claim 21 Watanabe teach a head-up display apparatus (fig. 15) comprising: 
a projection optical system that projects ([0029] As illustrated in FIG. 1, the HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected) a virtual image of an image generated by an image generation device ([0030] The HUD 1 according to the embodiment is configured such that in the case where the passenger 7 visually recognizes the visual image projected to the screen 5 and reflected to the windshield 6, the passenger 7 visually recognizes the visual image projected to the screen 5 as a virtual image, [0046] The mirror 11 is part of an image generator for reflecting visual image light from the screen 5); 
an object detection part that detects an object present in a detection region and detects a distance from the projection optical system to the object as a target distance ([0052] the CPU 31 determines whether or not another vehicle traveling in a different lane has interrupted ahead of the vehicle in the travel direction. Specifically, the distance from a vehicle ahead is detected by a distance measurement sensor at all times, and it is determined that another vehicle has interrupted in the case where the 
an image addition part (fig. 11, CPU) that adds a related-information image as a virtual image by the projection optical system (fig. 15, see [0068]) to the detected object at timing when the target distance substantially matches the projection distance ([0055] in S3 the CPU 31 determines whether or not the distance R acquired in S2 is equal to or less than 20 m. The distance as the criterion for determination performed in S3 is decided in accordance with the specifications of the HUD 1. Specifically, the distance may be the longest generation distance L2 at which the HUD 1 can generate the second virtual image 8B).

But does not expressly teach a projection distance change part that periodically changes a projection distance of a virtual image from the projection optical system; 
a first optical system that generates an intermediate image of the image, and a second optical system that converts the intermediate image into a virtual image.
However Nagano teach a projection distance change part that periodically changes a projection distance of a virtual image from the projection optical system (Abstract: moves the position of the projected lens 22 to change projection distance D of a projected image see fig. 3); 
and wherein the projection distance chance part moves in an optical axis direction any one of at least a part of the first optical system and the diffusion screen on which the intermediate image is formed, and changes a projection distance of the virtual image (Abstract: In an information displaying apparatus 1 for a vehicle that projects an 


Therefore it would have been obvious to one of the ordinary skilled in the art to combine Watanabe in light of Nagano so that it may include a projection distance change part that periodically changes a projection distance of a virtual image from the projection optical system;
The motivation is to provide an effective vehicle safety system for the vehicle operator.

Further Matsuura teach a first optical system (fig. 2, 111c) that generates an intermediate image of the image ([0025] intermediate image generated by the lens array 111c), and a second optical system (fig. 2, 111d)  that converts the intermediate image into a virtual image (fig. 2, fig. 1 [0025] [0035]).



The motivation is to provide a head-up display device capable of improving light irradiation efficiency toward an eye box, suppressing the amount of brightness change for a display image affected by a movement of a viewpoint, and achieving desirable light distribution angle properties.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant argues: Applicant argues that cited references does not teach wherein the projection distance chance part moves in an optical axis direction any one of at least a part of the first optical system and the diffusion screen on which the intermediate image is formed, and changes a projection distance of the virtual image.

Office responds: The office respectfully disagrees. Nagano teach wherein the projection distance chance part moves in an optical axis direction any one of at least a part of the first optical system and the diffusion screen on which the intermediate image is formed, and changes a projection distance of the virtual image in Abstract: In an information displaying apparatus 1 for a vehicle that projects an image to a space in 
Applicant’s arguments with respect to claim 1 other added limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasazumi et. al. US 20190018250.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625